                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK                                            FILED
                                                                                             IN CLERK'S OFFICE
                                                                                       U.S. DISTRICT COURr e.o.N.Y.


                                             Nst 17-CV-6187 (JFB)
                                                                                       *      AUA    or 2019 *
                                                                                        l:6NS ISl:ANB 8FFISE
                                             SHIROIDE SIMS,

                                                                     Petitioner,

                                                   VERSUS


                                  DALE ARTUS, SUPERINTENDENT,
                                 ATTICA CORRECTIONAL FACILITY,

                                                                     Respondent.


                                     MEMORANDUM AND ORDER
                                               August 7, 2019




JOSEPH F. BIANCO, Circuit Judge (sitting by                  law.    For the reasons discussed below,
designation):                                                petitioner's request for a writ of habeas corpus
                                                             is denied.
    Shiroide Sims ("petitioner"), proceeding
pro se, petitions this Court for a writ of habeas                            I. BACKGROUND
corpus, pursuant to 28 U.S.C. § 2254,                        A. Facts
challenging his conviction in New York state
court. On January 23, 2014, petitioner pied                      The following facts are adduced from the
guilty to a reduced charge of manslaughter in                instant petition and underlying record.
the first degree, in violation ofN.Y. Penal Law
                                                                 On November 20, 2010, petitioner was in
§ 125.20, a class "B" felony. Petitioner was
                                                             North Amityville, New York with Ronald
thereafter sentenced to a determinate term of
                                                             "Lee-Lee" Woolridge. (P. 7-8.) 1 The two had
eighteen years' imprisonment with five years
                                                             an argument over the sale of narcotics before
of post-release supervision.
                                                             petitioner shot and killed Woolridge with a
    In the instant habeas petition, petitioner               semi-automatic 40 caliber handgun. (P. 8-9.)
challenges his conviction on the grounds that
his conviction was illegal and unauthorized by

1
  Citations to "P." refer to the minutes from the plea
proceedings held on January 23, 2014. (ECF No. 10-5.)


                                                         I
                                                        objection, the court held that the original
                                                        identifying witness's identity was irrelevant
  B. Procedural History
                                                        and barred defense counsel from asking Det.
          I. State Court Proceedings                    Frendo about it. (ECF No. 10-4 at 38-40.) The
                                                        trial court then held that the identification
      On November 30, 2010, petitioner was              procedures in this case were not unduly
  indicted for one count of murder in the second        suggestive. (ECF No. 10-2 at 39.)
  degree, in violation of N.Y. Penal Law
· § 125.25, a class "A" felony, two counts of                   b. Plea and Sentencing
  criminal possession of a weapon in the second
                                                            On January 23, 2014, petitioner pied guilty
  degree, in violation of N.Y. Penal Law
                                                         in County Court, Suffolk County, to the
  § 265.03, class "C" felonies, and one count of
                                                         reduced charge of manslaughter in the first
  criminal possession of a weapon in the third
                                                         degree, a class "B" felony. (ECF No. 10-5.)
  degree, in violation of N.Y. Penal Law
                                                         Petitioner was sentenced on April 16, 2014.
  §265.02, a class "D" felony, in connection
                                                         (ECF No. 10-6.) During the sentencing
  with the shooting and killing of Woolridge
                                                         proceeding, the prosecutor recommended that
  that occurred on November 20, 2010. (ECF
                                                         the maximum period of incarceration be
  No. 10-2 at 2-3.)
                                                         imposed, a determinate term of imprisonment
        a. Pretrial Wade Hearing                         of twenty-five years plus five years of post-
                                                         release supervision. (Id. at 4.) The court then
     On June 6, 2011, petitioner's attorney filed        sentenced petitioner to a determinate term of
 an omnibus motion in County Court, Suffolk              eighteen years' imprisonment with five years
 County, requesting a Wade hearing to                    of post-release supervision, a fine of five
 determine the propriety of the identification           thousand dollars, and a mandatory surcharge
 and identification procedures implemented by            of three hundred and seventy-five dollars.
 law enforcement. (ECF No. 10-2 at 16-19.)               (Id. at 9.)
 During that hearing, held on July 11, 2012,
 Detective Philip Frendo ("Det. Frendo"), of the               c. Appeal
 Suffolk County Police Department, testified
                                                            On July 1, 2016, petitioner appealed to the
 that a witness provided him with a description
                                                        Appellate Division, Second Department,
 of the person who allegedly committed the
                                                        arguing that: (1) the Wade court erred in
 murder and then, using this information, Det.
                                                        overruling defense counsel's objection to the
 Frendo had another detective prepare a photo
                                                        prosecution's failure to call as witnesses the
 array from a computerized identification
                                                        identifying witness and the detective who
 system. (Id. at 39.) This array had six photos,
                                                        arranged the photospread; (2) the Wade court
 including petitioner's, of similar looking
                                                        erred in denying defense counsel's request that
 individuals. (Id.) Det. Frendo showed the array
                                                        the identity of the original identifying witness
 to three different witnesses. (Id.) Prior to
                                                        be revealed; (3) petitioner's waiver of right to
 showing each witness the photos, Det. Frendo
                                                        appeal was ineffective and, therefore, the
 read a paragraph at the bottom of the array,           sentence was harsh and excessive; and (4) the
 explaining that the perpetrator of the crime
                                                        non-negotiated fee of five thousand dollars
 may or may not be in the array and that an
                                                        should be vacated in the interest of justice.
 individual's appearance may change as a result
                                                        (ECF No. 10-3 at 2.)
 of hair and beard changes. (Id.) Each witness
 went on to identify petitioner and circled                On January 11, 2017, the Second
 petitioner's photograph before initialing and          Department modified petitioner's judgment
 dating the form. (Id.) Over defense counsel's          and affirmed his conviction. People v. Sims,

                                                    2
45 N.Y.S.3d 491 (2d Dep't 2017). The court              its opposition, arguing that petitioner's claims
rejected petitioner's argument that the                 are both unexhausted and without merit.
prosecution was required to present other               (Opp., ECF No. I 0-1.)
witnesses for testimony. Id at 821. At a Wade
hearing, the prosecution has the initial burden            The Court has fully considered the parties'
of production "to establish the reasonableness          submissions, as well as the underlying record.
of the police conduct and the lack of any undue                   II. STANDARD OF REVIEW
suggestiveness." Id. at 820 (quoting People v.
Chipp, 75 N.Y.2d 327,335 (1990)). The court                 To determine whether a petitioner is
found that the prosecution met this initial             entitled to a writ of habeas corpus, a federal
burden "through the testimony of the police             court must apply the standard of review set
officer who conducted the photo array... and            forth in 28 U.S.C. § 2254, as amended by the
through admission into evidence of the photo            Antiterrorism and Effective Death Penalty Act
array." Id. Because the prosecution met its             ("AEDPA"), which provides, in relevant part:
initial burden, "it was not necessary for them to          (d) An application for a writ of habeas
present testimony from one of the identifying              corpus on behalf of a person in
witnesses and the police officer who compiled              custody pursuant to the judgment of a
the photo array [.]" Id. Finally, in response to           State court shall not be granted with
the contention that the five thousand dollar fine          respect to any claim that was
was not negotiated for, nor mentioned as part              adjudicated on the merits in State
of the plea agreement, the court found that the            court proceedings         unless    the
issue was unpreserved for appellate review. Id             adjudication of the claim -
Nonetheless, the court vacated the fine in the
interest of justice, as the fine had not been              (I) resulted in a decision that was
included in the guilty plea negotiation. Id.                   contrary to, or involved an
                                                               unreasonable      application   of,
   Petitioner applied for leave to appeal to the               clearly established Federal law, as
New York Court of Appeals. On April 20,                        determined by the Supreme Court
2017, the Court of Appeals denied his                          of the United States; or
application. (ECF No. 10-3 at 55.)
                                                           (2) resulted in a decision that was
2. The Instant Petition                                        based    on     an    unreasonable
    On October 17, 2017, petitioner filed a pro                determination of the facts in light
se petition before this Court for a writ of                    of the evidence presented in the
habeas corpus, pursuant to 28 U .S.C. § 2254,                  State court proceeding.
on the ground that his conviction was illegal           28 U.S.C. § 2254. "'Clearly established
and unauthorized by law. 2 (Pet., ECF No. 1.)           Federal law' means 'the holdings, as opposed
Specifically, petitioner argued that the trial          to the dicta, of [the Supreme] Court's
judge had no authority to preside over the case         decisions as of the time of the relevant state-
as he failed to file his oath of office and that        court decision."' Green v. Travis, 414 F.3d
there were Batson, Molineux, Bruton, and                288, 296 (2d Cir. 2005) (quoting Williams v.
Rosario violations during the trial. (Id. at 22-        Taylor, 529 U.S. 362,412 (2000)).
23, 25.) On January 18, 2018, respondent filed


2
  Petitioner requested that the Court vacate his
conviction and order a new trial. (Pet. at 6.)


                                                    3
     A decision is "contrary to" clearly                 meritless. For the following reasons, the Court
established federal law, as determined by the            concludes that petitioner is not entitled to
Supreme Court, "if the state court arrives at a          habeas relief and denies the instant petition.
conclusion opposite to that reached by [the
Supreme Court] on a question of law or if the            A. Procedural Requirements
state court decides a case differently than [the             l . Exhaustion
Supreme Court] has on a set of materially
indistinguishable facts." Williams, 529 U.S. at                  a. Legal Standard
                                                                       ',
412-13. A decision is an "unreasonable                       As a threshold matter, a district court shall
application" of clearly established federal law          not review a habeas petition unless ''the
if a state court "identifies the correct governing       applicant has exhausted the remedies available
legal principle from [the Supreme Court's]               in the courts of the State." 28 U.S.C.
decisions but unreasonably applies that                  § 2254(b)(1 )(A). Although a state prisoner
principle to the facts of [a] prisoner's case."          need not petition for certiorari to the United
Id. at 413.                                              States Supreme Court to exhaust his claims,
    AEDPA establishes a deferential standard             see Lawrence v. Florida, 549 U.S. 327, 333
of review: "a federal habeas court may not               (2007), petitioner must fairly present his
issue the writ simply because that court                 federal constitutional claims to the highest
concludes in its independent judgment that the           state court with jurisdiction over them, see
relevant state-court decision applied clearly            Daye v. Attorney Gen. of N. Y., 696 F .2d 186,
established federal law erroneously or                   191 n.3 (2d Cir. 1982) (en bane). Exhaustion
incorrectly. Rather, that application must be            of state remedies requires that a petitioner
unreasonable." Gilchrist v. O'Keefe, 260 F.3d            "'fairly presen[t]' federal claims to the state
87, 93 (2d Cir. 2001) (quoting Williams, 529             courts in order to give the State the
U.S. at 411). The Second Circuit added that,             'opportunity to pass upon and correct' alleged
while "[s]ome increment of incorrectness                 violations of its prisoners' federal rights[.]"
beyond error is required ... the increment need          Duncan v. Henry, 513 U.S. 364, 365 (1995)
not be great; otherwise, habeas relief would be          (alteration in original) (quoting Picard v.
limited to state court decisions so far off the          Connor, 404 U.S. 270,275 (1971)).
mark as to suggest judicial incompetence." Id.               However, "it is not sufficient merely that
(quoting Francis S. v. Stone, 221 F.3d 100, 111          the federal habeas applicant has been through
(2d Cir. 2000)). Finally, "if the federal claim          the state courts." Picard, 404 U.S. at 275-76.
was not adjudicated on the merits, 'AEDPA                On the contrary, to provide the State with the
deference is not required, and conclusions of            necessary "opportunity," the prisoner must
law and mixed findings of fact and conclusions           fairly present his claims in each appropriate
of law are review de novo."' Dolphy v.                   state court (including a state supreme court
Montello, 552 F.3d 236, 238 (2d Cir. 2009)               with powers of discretionary review), alerting
(quoting Spears v. Greiner, 459 F.3d 200, 203            that court to the federal nature of the claim and
(2d Cir. 2006)).                                         "giv[ing] the state courts one full opportunity
                III.   DISCUSSION                        to resolve any constitutional issues by
                                                         invoking one complete round of the State's
    Petitioner argues that he is entitled to             established appellate review process."
habeas relief on the ground that his conviction          O'Sullivan v. Boerckel, 526 U.S. 838, 845
was illegal and unauthorized as a matter of              (1999); see also Duncan, 513 U.S. at 365-66.
law. Respondent contends that petitioner's               "A petitioner has 'fairly presented' his claim
claims are unexhausted and otherwise                     only ifhe has 'informed the state court of both

                                                     4
the factual and legal premises of the claim he                    Duncan, 513 U.S. at 365 (alteration in
asserts in federal court."' Jones v. Keane, 329                   original) (quoting Picard, 404 U.S. at 275).
F.3d 290, 294-95 (2d Cir. 2003) (quoting
Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.                         B. Merits
1997)). "Specifically, [petitioner] must have                         Although     petitioner's   claims    are
set forth in state court all of the essential                     unexhausted, the Court, in an abundance of
factual allegations asserted in his federal                       caution, has nonetheless reviewed the claims,
petition; if material factual allegations were                    finding them meritless. 4
omitted, the state court has not had a fair
opportunity to rule on the claim." Daye, 696                          As a threshold matter, a petitioner who
F.2d at 191-92 (collecting cases). To that end,                   pleads guilty forfeits the right to argue issues
"[t]he chief purposes of the exhaustion                           collateral to the guilty plea. Haring v. Prosise,
doctrine would be frustrated if the federal                       462 U.S. 306, 321 (1983). This is because a
habeas court were to rule on a claim whose                        plea of guilty "conclusively resolves the
fundamental legal basis was substantially                         question of factual guilt supporting the
different from that asserted in state court." Id.                 conviction, thereby rendering any antecedent
at 192.                                                           constitutional violation bearing on factual
                                                                  guilt a non-issue." United States v. Gregg, 463
         b. Application                                           F.3d 160, 164 (2d Cir. 2006). Thus, once a
     In his habeas petition, petitioner argues                    defendant has admitted guilt, "he may not
that his conviction was unlawful because the                      thereafter raise independent claims relating to
trial judge allegedly failed to take his oath of                  the deprivation of constitutional rights that
office, thereby rendering him without                             occurred prior to the entry of the guilty
authority to preside over his case. (Pet. at 25.)                 plea." Tollettv. Henderson, 411 U.S. 258,267
Further,     petitioner    argues    that     his                 (1973). Indeed, once there has been an
constitutional rights were violated due to                        admission of guilt, "[t]he only proper focus of
alleged Batson, Molineux, Bruton, and                             a federal habeas inquiry ... is the voluntary
Rosario violations. (Id. at 22-23.)                               and intelligent character of the guilty
                                                                  plea." Amparo v. Henderson, No. CV 86-
    Petitioner failed, however, to raise any of                   4310, 1989 WL 126831, *2 (E.D.N.Y. Oct.IS,
these issues in his appeal to the New York                        1989) (quoting Isaraphanich v.            United
Court of Appeals. 3 Given that the state courts                   States, 632      F.     Supp.     1531,     1533
have thus not been given the '"opportunity to                     (S.D.N.Y.1986)). There is no evidence, from
pass upon and correct' [the] alleged violations                   the court's review of the transcript of the plea
of its prisoners' federal rights," these claims                   proceeding, and petitioner makes no
are unexhausted and this court is without                         argument, that his plea was not voluntary or
authority to review this habeas petition.

3
  As mentioned earlier, in his appeal, petitioner argued          justice; and (4) the non-negotiated fine offive thousand
that (1) the Wade court erred when it overruled the               dollars should be vacated in the interest ofjustice. (ECF
defense's objection to the prosecution's failure to call as       No. 10-3 at 2.)
witnesses the detective who arranged the photospread
                                                                  4 Courts in this district have correctly held that they
and the identifying witness; (2) the Wade court erred
when it denied defense counsel's request that the                 have the discretion to dismiss unexhausted habeas
identity of the original identifying witness be revealed;         claims on the merits if they are "patently frivolous"
(3) petitioner's waiver of his right to appeal was                and/or fail to raise a federal question. See Wheeler v.
ineffective and, thus, the imposed sentence was harsh             Phillips, No. 05-CV-4399 (JFB), 2006 WL 2357973, at
and excessive and should be modified in the interest of           *5 (E.D.N.Y. Aug. 15, 2006) (collecting cases).


                                                              5
intelligent. In any event, as discussed below,          McDowell, 159 U.S. at 601-02; see also Ryder
petitioner's claims fail on the merits.                 v. United States, 515 U.S. 177, 180 (1995)
                                                        (finding that the de facto officer doctrine
    1. Failure to Take an Oath Claim
                                                        "confers validity upon acts performed under
        a. Legal Standard                               the color of official title even though it is later
                                                        discovered that the legality of the actor's
    When reviewing habeas petitions, federal            appointment or election to office is deficient").
courts must apply a "strong presumption of
constitutional regularity in state judicial                     b. Application
proceedings." Darr v. Burford, 339 U.S. 200,
                                                             Petitioner claims that the judge who
218 (1950); see also People v. Velasquez, 1
                                                        presided over petitioner's Wade hearing,
N. Y.3d 44 (2003) (presumption of regularity
                                                        guilty plea, and sentencing, failed to take his
existed when a defendant claimed he was
                                                        oath of office and, thus, any judicial
absent during sidebar conferences); People v.
                                                        proceeding before him is rendered invalid.
Harrison, 85 N.Y.2d 794 (1995) (presumption
                                                        (Pet. at 25-28.) Respondent first argues that
of regularity applied when the stenographic
                                                        petitioner has provided no evidence that the
record was missing portions of the jury voir
                                                        judge failed to take his oath and then contends
dire). This presumption of regularity,
                                                        that even such a failure would not necessarily
however, can be overcome by "substantial                strip him of authority. (Opp. at 7-9.)
evidence to the contrary." People v. Cruz, 14
N.Y.3d 814, 816-18 (2010) (holding the                      The Court agrees with respondent.
presumption was overcome with evidence that             Petitioner has not presented any evidence
"there was a significant, unexplained                   suggesting that the judge failed to take his oath
irregularity in the proceedings"). Moreover,            of office. Under the presumption of regularity,
"[u]nder this 'presumption of regularity' the           and in the absence of any contrary evidence, it
law further presumes that no official or person         is assumed that the judge properly carried out
acting under an oath of office will do anything         his duties. See Dominique, 90 N.Y.2d at 991;
contrary to his duty or omit anything which his         see also Mena v. Heath, No. l l-CV-03681
official duty requires to be done." People v.           (ALC) (FM), 2017 WL 167915 at *1
Dominique, 90 N.Y.2d 880, 881 (1997).                   (S.D.N.Y. Jan. 13, 2017) (holding that, even if
                                                        the testifying officer was not duly sworn, it is
    A '"merely technical' defect of statutory           assumed, in the absence of contrary evidence,
authority" does not necessarily strip a judge of        that he testified truthfully). In any case, as
authority; instead, the Supreme Court has
                                                        noted above, the "de facto officer doctrine
found that, in such cases, "a judge's actions           confers validity upon acts performed by a
[are found] to be valid de facto." Nguyen v.
                                                        person acting under the color of official title
United States, 539 U.S. 69, 77 (2003); see also         even though it is later discovered that the
McDowell v. United States, 159 U.S. 596                 legality of that person's appointment or
( 1895) (declining to invalidate a judgment for         election to office is deficient." Ryder, 515
alleged irregularities in the way a circuit judge       U.S. at 180. Therefore, failure to properly take
appointed a temporary district judge to another         his oath of office would not strip the judge in
district). Further, under the de facto officer          petitioner's case of his authority and is not
doctrine, it "is well settled that where there is       grounds for a new trial or habeas relief. See
an office to be filled and one acting under color       Maunsell v. WCAXTV, 477 F. App'x 845,845
of authority fills the office and discharges its        (2d Cir. 2012) (rejecting defendant's claim,
duties, his actions are those of an officer de          using the de facto officer doctrine, that he is
facto and binding upon the public."                     unable to obtain relief in Vermont courts

                                                    6
because the oaths of some identified public             selection process, there could have been no
officials may have been defective).                     Batson violation. (Opp. at 15.)
    2. Batson Claim                                          Petitioner had a Wade hearing before a
                                                        judge and subsequently pied guilty before a
       a. Legal Standard                                judge. (ECF No. 10-5.) There was no jury
     "[W]hen reviewing a Batson challenge in            trial and, thus, no jury selection process during
the context of a habeas petition, a trial court's       which a Batson objection could have been
conclusion that a peremptory challenge was              made to a suspect peremptory challenge. See
not exercised in a discriminatory manner is             Richardson v. Greene, 497 F .3d 212, 214 (2d
entitled to a presumption of correctness,               Cir. 2007) ("A Batson objection may be
except, inter alia, to the extent that the trial        lodged when a party perceives a pattern of
court did not resolve the factual issues                discrimination in the use of peremptory strikes
involved in the challenge or if the finding is          during the voir dire ...."). Therefore, given
not fairly supported by the record." Galarza            that there could be no Batson violation in this
v. Keane, 252 F.3d 630,635 (2d Cir. 2001). In           case, petitioner is not entitled to habeas relief
Batson, the Supreme Court set forth a three-            on this claim.
part test for a trial court evaluating whether                3. Molineux Claim
peremptory challenges were exercised in a
discriminatory manner: ( 1) "a trial court must                  a. Legal Standard
decide whether the party challenging the strike
                                                            Under New York law, "[a] trial court may
has made a prima facie showing that the
                                                        admit into evidence uncharged crimes when
circumstances give rise to an inference that a
                                                        the evidence is relevant to a pertinent issue in
member of the venire was struck because of
                                                        the case other than a defendant's criminal
his or her race"; (2) "[i]f the party making the
                                                        propensity      to    commit       the    crime
Batson challenge establishes a prima facie
                                                        charged." People v. Till, 87 N.Y.2d 835, 836
case, the trial court must require the
                                                        (1995). However, "[e]ven then, such evidence
nonmoving party to proffer a race-neutral
                                                        is admissible only upon a trial court finding
explanation for striking the potential juror";
                                                        that its probative value for the jury outweighs
and (3) "if the non-moving party proffers a
                                                        the risk of undue prejudice to the
race-neutral explanation, the trial court must
                                                        defendant." Id. (citations omitted). In People
determine whether the moving party has
                                                        v. Molineux, the New York Court of Appeals
carried his or her burden of proving that the
                                                        stated that
strike was motivated by purposeful
discrimination." Id. at 635-36 (citing Batson              Generally speaking, evidence of other
v. Kentucky, 476 U.S. 79, 96-98 (1986)).                   crimes is competent to prove the
                                                           specific crime charged when it tends to
        b. Application
                                                           establish (1) motive; (2) intent; (3) the
    Petitioner claims his "constitutional                  absence of mistake or accident; (4) a
federal rights were impinged on by the State               common scheme or plan embracing
Court's decisions . . . when his Batson was                the commission of two or more crimes
never made and so when it was-the court                    so related to each other that proof of
accepted the People's pretextual reasons for               one tends to establish the others; (5)
their exercise of peremptory challenges." (Pet.            the identity of the person charged with
at 22.) Respondent contends that given the                 the commission of the crime on trial.
absence of a jury trial and corresponding jury
                                                        168     N. Y.   264,   294   (1901)     (citation

                                                    7
omitted). However, this list is "illustrative and       54 7 U.S. 813, 821 (2006) ("It is the testimonial
not exhaustive," People v. Rojas, 97 N.Y.2d             character of the statement that separates it
32, 37 (2001) (citations omitted), and evidence         from other hearsay that, while subject to
of uncharged crimes that is necessary to                traditional limitations upon hearsay evidence,
provide "background material" or to                     is    not subject to          the Confrontation
"complete the narrative of the episode" may             Clause."). The Supreme Court in Bruton v.
also be admissible. Till, 87 N.Y.2d at 837              United States, 391 U.S. 123 (1968), held that a
(citations omitted).                                    defendant's Confrontation Clause rights are
                                                        violated when a non-testifying codefendant's
       b. Application
                                                        statement incriminating the defendant is
    Petitioner argues that his Sixth and                admitted into evidence. A limiting instruction
Fourteenth Amendment rights were violated               to the jury is insufficient to combat the
"when his Molinex [sic] was never entered to            violation, id. at 136; however, it can be
the court (or was never allowed by the court)."         avoided if the statement is "redacted to
(Pet. at 22.) Respondent contends that, given           eliminate not only the defendant's name, but
that there was no trial, there could not have           any reference to his or her existence,"
been a Molineux violation. (Opp. at 15.) The            Richardson v. Marsh, 481 U.S. 200, 211
Court agrees. A Molineux ruling occurs when             ( 1987), and does not have any "obvious
the prosecution wants to admit evidence of              indications of deletion," "such as a blank space
defendant's uncharged crimes before the                 [or] the word 'deleted,"' Gray v. Maryland,
court. See Molineux, 168 N.Y. at 264; see also          523 U.S. 185, 192 (1998).
Ramirez v. Attorney Gen. ofState ofN. Y., 280               The Supreme Court has further made clear
F.3d 87 (2d Cir. 2001 ). When, as here, a               that there is "an absolute bar to statements that
defendant pleads guilty instead of proceeding           are testimonial, absent a prior opportunity to
to trial, there is no opportunity for the               cross-examine," Crawford, 541 U.S. at 61,
prosecution to make such a request.                     and "[w]here testimonial evidence is at issue,
Therefore, the Molineux claim is meritless and          ... the Sixth Amendment demands what the
does not warrant habeas relief.                         common law required: unavailability and a
   4. Bruton Claim                                      prior opportunity for cross-examination." Id.
                                                        at 68. Crawford, however, declined ''to spell
       a. Legal Standard                                out     a comprehensive          definition    of
     "The Confrontation Clause of the Sixth             'testimonial,"' stating that, "[w]hatever else
Amendment, . . . which applies to the states            [the term] covers, it applies at a minimum to
through      the Fourteenth       Amendment,            prior testimony at a preliminary hearing,
guarantees the defendant in a criminal                  before a grand jury, or at a former trial; and to
prosecution the right to confront the witnesses         police interrogations." Id.
against him." Henry v. Speckard, 22 F.3d                       b. Application
1209, 1214 (2d Cir. 1994) (internal citation
omitted). Accordingly, the Confrontation                    Petitioner asserts there was a Bruton
Clause prohibits the prosecution from                   violation when he was improperly denied the
introducing "testimonial" statements by a non-          right to question a "cooperating non-party"
testifying declarant unless the declarant is            whose "double-hearsay statements" were
unavailable to testify and the defendant had a          entered at the Wade hearing through Det.
prior opportunity to cross-examine the                  Frendo. (Pet. at 23.) Respondent contends
declarant. See Crawford v. Washington, 541              that, without a trial, there was no opportunity
U.S. 36, 53-54 (2004); Davis v. Washington,             for a Bruton issue to arise. (Opp. at 15.)

                                                    8
Moreover, respondent argues that, although              [before] the trial whether pretrial identification
there was a Wade hearing during which                   procedures have been so improperly
petitioner was denied the opportunity to                suggestive as to taint an in-court
question the detective who administered the             identification." Twitty v. Smith, 614 F.2d 325,
photo-array about his basis for including               333 (2d Cir. 1979) (citing United States
petitioner's photo, the inquiry could only have         v. Wade, 388 U.S. 218 (1967)). Therefore, at
bearing on probable cause and was unrelated             such a hearing, the "defendant's guilt is not
to the suggestiveness of the identification             being assessed" as at trial.           People v.
procedures. (Id.)                                       DiTommaso, 2 N.Y.S.3d 494, 505 (1st Dep't
                                                        2015); see also People v. Hoehne, 610
    Bruton applies only in joint trials where a
                                                        N.Y.S.2d 579, 580 (1994) (holding that,
non-testifying      codefendant' s   statements
                                                        during a Wade hearing, the court "properly
implicating the defendant are admitted into
                                                        prevented defense counsel from cross-
evidence. See 391 U.S. at 123. In the present
                                                        examining the People's witnesses regarding
case, petitioner is the only defendant and, thus,
                                                        the eyewitnesses' descriptions of the robber,
there are no codefendants whose statements
                                                        finding that the issue before it was whether the
could be used to incriminate him. Although
                                                        array was unduly suggestive, and not whether
Bruton is inapplicable here, the Court, in an
                                                        the photographs matched the description of the
abundance of caution, has examined
                                                        perpetrator-an issue more properly left for
petitioner's claim under the Confrontation
                                                        trial") (citations omitted)). Moreover,
Clause.
                                                        challenges to identification testimony are only
     During the Wade hearing, evaluating the            applicable to a witness who actually
propriety of the process for petitioner's               participated in an identification procedure, and
identification, Det. Frendo testified about the         "not to one who has simply provided a
photo array and his interactions with the three         description not used at trial." Silent v.
identifying witnesses.      (ECF No. 10-4.)             Perlmann, No. 07-CV-4524 (JFB), 2008 WL
During this testimony, Det. Frendo referred to          5113418, at *11 (E.D.N.Y. Nov. 25, 2008).
information he received from an individual                   Finally, even assuming arguendo that
who identified petitioner as a potential                petitioner's Confrontation Clause rights were
suspect. (Id. at 28-29.) This information, in           violated during the Wade hearing, such a
tum, led Suffolk County detectives to put               violation is subject to harmless error review.
petitioner's photograph in the photo array.             See, e.g., United States v. McClain, 377 F.3d
(Id.) Det. Frendo was also cross-examined by            219, 222 (2d Cir. 2004). Here, any error was
defense counsel. (Id. at 27-40.) Defense                harmless given the fact that three individuals
counsel questioned Det. Frendo as to this               identified petitioner as the murderer in the
individual's identity, but the prosecution              photo array, and there is no basis to conclude
objected, claiming it was irrelevant, and the           that questioning the witnesses involved in the
court sustained the objection. (Id. at 38-40.)          initial identification of petitioner as a likely
    The denial of the opportunity to cross-             suspect (leading to his photo's placement in
examine or identify this individual did not             the array) would have had any impact at the
violate petitioner's rights under the                   Wade hearing. Moreover, as noted supra,
Confrontation Clause because the hearing was
focused on whether the array was unduly
suggestive and was not meant to establish
defendant's guilt (i.e., "testimonial"). "The
purpose of a Wade hearing is to determine

                                                    9
petitioner pied guilty to the charge prior to            United States, 353 U.S. 657, 672 (1957).
trial. (P. 8-9.)                                         However, the Jencks rule is an evidentiary rule
                                                         and its violation does not create a
    Accordingly, this Court concludes this               constitutional concern. See United States v.
claim is baseless and cannot be grounds for
                                                         Augenblick, 393 U.S. 348,356 (1969) (holding
habeas relief.
                                                         that the failure to produce Jencks materials did
    5. Rosario Claim                                     not create a case that was a "worthy candidate
                                                         for consideration at the constitutional level.");
       a. Legal Standard                                 see also Bogan, 2017 WL 2913465, at *5
    For the purposes of federal habeas                   ("The "Court [may not] grant habeas relief on
corpus review, a habeas petition can only be             an alleged violation of the Jencks rule, given
granted      to   remedy      some   violation           that the Jencks rule is only an evidentiary rule
of federal law. Estelle v. McGuire, 502 U.S.             and not a constitutional one.") (citations
62, 67 (1991) (citations omitted) ("[F]ederal            omitted). Therefore, even if a claim is brought
habeas corpus does not lie for errors of state           under the federal Jencks rule, habeas relief
law .... In conducting habeas review, a federal          may not be granted. See Augenblick, 393 U.S.
court is limited to deciding whether a                   348.
conviction violated the Constitution, laws, or                   b. Application
treaties of the United States.")
                                                             Petitioner finally argues his Sixth and
    Under New York state law, Rosario                    Fourteenth Amendment rights were violated
material refers to the statements of testifying          due to the fact that there was "no 'Rosario' and
witQesses that must be disclosed to the defense          violation thereof." (Pet. at 23.) Respondent
prior to opening statements.         People v.           argues that such a claim is without merit
Rosario, 9 N.Y.2d 286 (1961). Because the                because it arises under state law and, therefore,
obligation to tum over Rosario material arises           cannot be the basis for habeas relief. (Opp. at
under state law, to the extent that a claim is           16.)
based on a Rosario violation and does not
otherwise rise to the level of a federal                     Petitioner's claim of Rosario violations
constitutional violation, it must fail. See              arises only under state law and, even under the
Estelle, 502 U.S. at 67.                                 federal equivalent, the Jencks rule, does not
                                                         otherwise rise to the level of a federal
    Federal courts have examined Rosario                 constitutional violation (given that rule's
claims in habeas petitions under its federal             evidentiary nature); therefore, habeas relief
counterpart, the Jencks rule. See generally              may not be granted on this claim. See Estelle,
Bogan v. Bradt, No. 11-CV-1550 (MKB)                     502 U.S. at 67; see also Landy v. Costello, 141
(LB), 2017 WL 2913465 (E.D.N.Y. July 6,                  F.3d 1151 (2d Cir. Mar. 9, 1998) ("To the
2017); Herrera v. Artus, No. 06-CV-1715,                 extent that this claim is based on
2007 WL 29392 (E.D.N.Y. Jan. 4, 2007);                   a Rosario violation, it must fail, because a
Morrison v. McClellan, 903 F. Supp. 428, 429             habeas petition can only be granted to remedy
(E.D.N.Y. 1995); Boyd v. Hawk, No. 94-CV-                some violation offederal law; the obligation
7121, 1996 WL 406680 (S.D.N.Y. May 31,                   to tum over Rosario material arises under state
1996). The Jencks rule, codified at 18 U.S.C.            law."); Bogan, 2017 WL 2913465, at *5 ("The
§ 3500 (2012), requires the government in                Court may not grant habeas relief on the basis
federal criminal trials to produce all statements
and reports related to the subject matter of the
government witness' testimonies. Jencks v.

                                                    10
of an alleged violation of New York state law
as articulated in Rosario." (citation omitted)).

              IV. CONCLUSION
    For the foregoing reasons, this Court finds
that petitioner has demonstrated no basis for
habeas relief under 28 U.S.C. § 2254.
Accordingly, this petition for a writ of habeas
corpus is denied in its entirety.
   Because petitioner has failed to make a
substantial showing of a denial of a
constitutional right, no certificate of
appealability shall issue. See 28 U .S.C.
§ 2253(c)(2). The Court certifies pursuant to
28 U.S.C. § 191S(a)(3) that any appeal from
this Order would not be taken in good faith,
and, therefore, in forma pauperis status is
denied for the purpose of any appeal. See
Coppedge v. United States, 369 U.S. 438, 444-
4S (1962). The Clerk of the Court shall close
this case.




        J SBPH F. BIANCO
        United States Circuit Judge (sitting by
        designation)                       ·

 Dated: August 7, 2019
        Central Islip, New York

                    • * *
   Petitioner is proceeding pro se.
Respondent is represented by Glenn Green,
Assistant District Attorney, Suffolk County
Disttict Attorney's Office, 200 Center Drive,
Riverhead, New York 11901.




                                                   11
